Filed 6/27/14 P. v. Morris CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040326
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1350962)

         v.

RONALD DEAN MORRIS,

         Defendant and Appellant.


                                              I. INTRODUCTION
         Defendant Ronald Dean Morris pleaded no contest to the charge of petty theft with
three or more prior theft convictions (Pen. Code, § 666, subd. (a))1 and admitted the
allegations that he had one prior violent or serious felony conviction (§ 667, subds. (b)-
(i)) that also qualified as a strike within the meaning of the Three Strikes law (§§ 667,
subds. (b)-(i), 1170.12) and he had served two prior prison terms (§ 667.5, subd. (b)).
After denying defendant’s motion pursuant to People v. Superior Court (Romero) (1996)
13 Cal. 4th 497 (Romero) to dismiss the prior strike conviction and striking the two prior
prison term allegations, the trial court imposed a term of four years in the state prison.
         Defendant filed a timely notice of appeal, and we appointed counsel to represent
him in this court. Appointed counsel has filed an opening brief that states the case and


         1
        All statutory references hereafter are to the Penal Code unless otherwise
indicated.
facts but raises no issue. We notified defendant of his right to submit written argument
on his own behalf within 30 days. The 30-day period has elapsed and we have received
no response from defendant.
       Pursuant to People v. Wende (1979) 25 Cal. 3d 436 and People v. Kelly (2006)
40 Cal. 4th 106, we have reviewed the entire record. Following the California Supreme
Court’s direction in People v. Kelly, supra, at page 110, we provide “a brief description
of the facts and procedural history of the case, the crimes of which the defendant was
convicted, and the punishment imposed.”
                            II. FACTUAL BACKGROUND
       Since no preliminary hearing was conducted in this case, our description of the
facts of the instant offense is taken from the probation report.
       On the afternoon of January 26, 2013, defendant entered a Costco store and
concealed store merchandise, a laptop computer, under his shirt. Defendant then left the
store without paying for the laptop. The theft was discovered when a store employee
found an empty laptop box. The next day, the store manager reviewed video surveillance
and distributed a photograph of defendant to store personnel.
       A Costco store associate recognized defendant on January 29, 2013, when
defendant was observed leaving the store and entering a vehicle. The store associate
obtained the vehicle’s license plate number and reported the laptop theft to the Santa
Clara Police Department. After determining from a records check that the vehicle was
registered to defendant’s fiancée, detectives contacted defendant at his fiancée’s
residence. A detective immediately recognized defendant from the photograph provided
by Costco. Defendant identified himself from the photograph and admitted to the
detectives that he had taken the laptop and used it to pay a debt. Defendant asked if he
could pay for the laptop, which was not found when the detectives searched the
residence.



                                              2
                         III. PROCEDURAL BACKGROUND
       The complaint filed in February 2013 charged defendant with one felony count of
petty theft with three or more prior theft convictions (§ 666, subd. (a)) and alleged that he
had one prior violent or serious felony conviction (§ 667, subds. (b)-(i)) that also
qualified as a strike within the meaning of the Three Strikes law (§§ 667, subds. (b)-(i),
1170.12) and he had served two prior prison terms (§ 667.5, subd. (b)).
       On July 10, 2013, defendant pleaded no contest to the charge of petty theft with
three or more prior theft convictions (§ 666, subd. (a)) and admitted the allegations that
he had a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12) and two prison priors
(§ 667.5, subd. (b)) in exchange for an indicated maximum sentence of four years if the
trial court denied his Romero motion.
       Defendant subsequently filed a Romero motion in which he argued that the trial
court should exercise its discretion to strike his prior strike conviction pursuant to
section 1385 because (1) he had committed the strike offense 35 years ago at the age
of 21; (2) he is 58 years old and suffers from severe physical and mental health problems
and substance abuse; (3) he was a victim of child abuse; and (4) the current theft offense
was not serious or violent and he had admitted his wrongdoing and pleaded no contest at
an early stage of the proceedings.
       The People opposed defendant’s Romero motion on the grounds that defendant
had an extensive criminal history that began in 1973 and included two prior strike
convictions, 11 parole violations, and eight prison commitments, and post-release
community supervision (PRCS) at the time of the current offense. The People also
asserted that defendant had admitted multiple prior thefts from Costco.
       The trial court denied the Romero motion at the sentencing hearing held on
October 24, 2013, finding that defendant fell within the spirit of the Three Strikes law
because the record showed that defendant had committed one crime after another for the
past 40 years, including new offenses, probation violations, and parole violations. The

                                              3
court then sentenced defendant to a term of four years in the state prison, calculated by
doubling the middle term. The court also struck the allegations that defendant had served
two prior prison terms in the interests of justice pursuant to section 1385. Presentence
custody credit of 477 days (239 actual days and 238 days pursuant to § 4019) was
granted. The court advised defendant that upon his release he would be subject to a
three-year parole supervision period.
       The trial court ordered defendant to pay a $280 restitution fine (§ 1202.4,
subd. (b)(2)) and suspended the imposition of a $280 parole revocation restitution fine
(§ 1202.45). The court also ordered payment of a court security fee of $40 (§ 1465.8,
subd. (a)(1)) and a criminal conviction assessment fee of $30 (Gov. Code, § 70373). In
addition, the court ordered payment of direct victim restitution in the amount of $719
(the value of the laptop) to Costco, to be collected by the California Department of
Corrections and Rehabilitation from defendant’s earnings while in prison, on parole, or
on PRCS.
                                IV. WENDE ANALYSIS
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)
                                   V. DISPOSITION
       The judgment is affirmed.




                                             4
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MÁRQUEZ, J.




__________________________
GROVER, J.




                                    5